Process: Once the print is sanded (sanding irst will produce better inal results), fully clean the
            Case 3:19-cv-04753 Document 1-53 Filed 02/05/19 Page 1 of 6 PageID: 755
print with a tack cloth. Mix the appropriate ratio of resin to hardener as speci ied on the
instructions for the resin, ensuring everything is measure precisely. Epoxy resins are exothermic
when mixed, so glass containers and containers composed of materials with low melting points
should be avoided. Containers speci ically designed for mixing epoxy resins are recommended.
Improper ratios will increase drying time, and the epoxy may never fully cure, resulting in a “tacky”
inish. XTC-3D is a specialized coating designed for 3D printing, but any 2-part epoxy resin will work
well for this application as long as it is prepared properly. Thoroughly mix the resin and the
hardener as per the instructions using smooth revolutions, to minimize the number of air bubbles
introduced to the system. A little epoxy goes a long way, and most epoxies only have a working
time of 10-15 minutes so plan accordingly.

Apply the irst coat of the epoxy using a foam applicator, and try to minimize pooling on any
recessed surfaces or details of the print. Once the print has been su iciently coated, allow the
epoxy to fully cure as per manufacturer instructions. A irst coat may be su icient to smooth the
print, but for an optimal inish, the print should be lightly sanded with ine sandpaper (1000 grit or      186
                                                                                                        Shares
higher) to remove any imperfections. Remove any dust with a tack cloth, and apply a second coat
of epoxy, following the same procedure.
                                                                                                          93
Pros

+ Very thin layer of epoxy will not impact the tolerances of the print all that greatly (unless the
     print is sanded irst).

+ Provides an outer protective “shell” around the print.
Cons

–   Surface layer lines will still be visible, they are just under a “smooth” shell.

–   Applying too much epoxy can result in pooling in details of the print and edges, giving the
     surface a “dripping” look.



 Finish                                   ★★★★☆
 Tolerances                               ★☆☆☆☆
 Speed                                    ★★★★☆
 Suitable for                             All FDM thermoplastics




                                                                                                      
Metal plating
           Case 3:19-cv-04753 Document 1-53 Filed 02/05/19 Page 2 of 6 PageID: 756




                                                                                                           186
                                                                                                           Shares




                                                                                                            93

A nickel plated, FDM printed structural member coated by Repliform using RepliKote Technology.


Tool kit (for home plating)

    Electroforming solution - Electroforming solution can be made by mixing a metal salt with an
    acid and water, but unless the measurements are exact and the ingredient quality is very high,
    it is di icult to achieve professional inishes. Buying a premade solution (such as Midas’
    solutions) will ensure plating issues are not due to the solution.

    Sacri icial anode - The material of the anode must match the metal of the electroforming
    solution, so if copper sulfate is used in the solution, then a copper anode must be used. Any
    object made of the plating metal can be used (such as copper wire for copper plating), or a
    thin strip of the plating metal can be purchased, which is made speci ically for electroplating.

    Conductive paint or acetone & graphite - The surface of the print must be conductive for
    plating to work, which can be achieved with conductive paint or a 1:1 solution of graphite and
    acetone. The conductive paint will work for any print material, but the acetone graphite
    solution will only work for ABS.

    Power recti ier - A battery can be used in place of a power recti ier, but a battery is not as
    e icient and will not produce results as quickly or consistently as a recti ier will. A recti ier is
    also a safer option, as it can simply be turned oﬀ to break the current low during
    electroplating.

    Conductive screw or eye-hook
                                                                                                       
    Non-conductive vessel
    Lead set
           Case 3:19-cv-04753 Document 1-53 Filed 02/05/19 Page 3 of 6 PageID: 757
    Non-conductive gloves and protective eyewear - Electroforming solutions are acidic, and can
    cause eye damage if splashed, so appropriate eyewear is necessary. It can also irritate skin and
    will conduct charge during electroplating, therefore non-conductive gloves should be used at
    all times.


Process: Metal-plating can be done using electroplating at home, or a professional shop. Proper
metal-plating requires a strong knowledge of materials, and what can be done at home is limited in
comparison to what a professional shop can achieve. For superior inishes, and a wider range of
plating options including chroming, utilizing a professional shop is the best option. For clarity, the
process of electroplating with copper will be described below.

Electroplating at home can be done using copper or nickel as a base plate, to which other metals
can then be plated over. It is of critical importance that the print surface is as smooth as possible
prior to plating; any irregularities and layer lines will be emphasized after the plating process.
                                                                                                           186
Prepare the cleaned and sanded print for plating by coating the plastic with a thin layer of high-         Shares

quality conductive paint, or a solution of acetone and graphite if the print is ABS. Allow the
conductive coating to dry fully, and sand if necessary to ensure a smooth surface. It is of utmost          93
importance to minimize contact with the print at this point or wear gloves, as the oils from skin will
aﬀect the plating process.

Insert the screw or eyehook into an inconspicuous surface of the print, and attach to one of the
recti ier leads; this will serve as the cathode and must be connected to the negative terminal of the
recti ier. Attach the copper anode to the positive terminal of the recti ier using the second power
lead, and ill the chosen vessel with enough copper electroforming solution to fully cover the print
and copper anode. Insert the anode into the bath and turn on the power recti ier. Once the recti ier
is on, insert the print into the bath, ensuring it is not contacting the anode at any point (Be very
careful at this step, as once the print is in the bath, the plating system is electrically live and any
contact with the solution or anode/cathode can cause injury). Set the power recti ier to 1-3 volts,
and allow plating to occur until the print is fully coated. The voltage can be increased to increase
plating time, but do not exceed 5 volts. Simply power oﬀ the recti ier and remove the print once a
satisfactory coating has been deposited and dry the print using micro iber towels. Coat the print
with a metal lacquer once dry to protect from corrosion.

Pros

+ A plated metal shell increases the strength of the plastic part, which greatly broadens potential
    applications and uses of the print.

+ The outer metal coating is very thin, so tolerances can be tightly held if the plating is done
    properly.

+ Produces a beautiful surface                                                                         
                                  inish, which if done properly, will not look like a 3D printed object.
Cons
                 Case 3:19-cv-04753 Document 1-53 Filed 02/05/19 Page 4 of 6 PageID: 758
–   Generally, very expensive to plate the prints professionally, and electro-plating at home requires
     a decent amount of equipment for a professional inish.

–   Electroplating at home can cause electrical injury if proper safety procedures are not followed
     and adhered to.



  Finish                                     ★★★★☆
  Tolerances                                 ★★★☆☆
  Speed                                      ★★★★☆
  Suitable for                               All FDM thermoplastics

                                                                                                                         186
                                                                                                                     Shares




       Did you like this article?                                                                                        93




                                              Subscribe to 3D Hubs to receive more great
                                              articles straight to your inbox!

                                              Become a 3D printing expert!


 Next article                                   Enter your email here...

                        Post processingI agree
                                         for SLA     printed
                                               to receive        parts
                                                          emails from 3D Hubs
                        A comprehensive guide describing the range of post-processing options for SLA
                        printed parts                                 Sign me up!


 About 3D Hubs
Written by


       Courtney
 3D Hubs            Armstrong
          is the world's  largest network of manufacturing Hubs. With services connected in over 140
       Enza3D's
 countries, we'llHub
                  ind– the
                       Enza3D is located
                           fastest       on Long
                                    and most     Island,
                                               price     and provides
                                                      competitive     printing service for
                                                                    manufacturing          the greater
                                                                                       service   near metropolitan
                                                                                                       you.
       area. The Hub prints in a variety of ilament, but specializes in exotic ilament for FDM printing and SLA
       printing. Enza is home to mechanical engineers, and happily provides engineering consulting services in
 See how it works
       addition  to 3D printing.


Was this article helpful?   Yes       No
                                                                                                                     
        Case 3:19-cv-04753 Document 1-53 Filed 02/05/19 Page 5 of 6 PageID: 759




3D printing
Parts ready in 1-3 days


                                  Get instant quote

                                      Learn more




                                                                                      186
                                                                                  Shares




                                                                                      93




CNC machining
Parts ready in 5-15 days


                                  Get instant quote

                                      Learn more




Injection molding
Parts ready in 2-8 weeks                                                          
                        Get1-53
Case 3:19-cv-04753 Document instant
                                Filedquote
                                      02/05/19 Page 6 of 6 PageID: 760

                              Learn more




                                                                             186
                                                                         Shares




                                                                             93




                                                                         
